DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 01/18/2022.	
3.	Claims 1-15, 17 are pending. Claims 1-15, 17 are under examination on the merits.  Claim 12 is amended. Claim 16 is cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive, thus claims 1-15, 17 stand rejected as set forth in Office action dated 10/15/2022 and further discussed in the Response to Arguments below.  

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

prima facie obvious. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 6-9, 11-12, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toshimitsu et al. (US Pub. No. 2010/0243970 A1, hereinafter “Toshimitsu”) in view of Kato et al. (US Pub. No. 2011/0070407 A1, hereinafter “Kato”). 

Regarding claims 1,6,12,15: Toshimitsu teaches a film (Page 17, [0257]) comprising a coloring composition (Page 1, [0013]; Page 2, [0019]), the coloring composition comprising: colorants (Page 2, [0019]; Page 4, [0066]), and a resin (Page 2, [0019]; Page 4, [0080]; Page 20, [0281], Table 2) such as acrylic resin (Page 4, [0080]; Page 6, [0099]), the colorants include two or more second colorants having an absorption maximum in a wavelength range of 400 to 700 nm such as a red pigment (Page 2, [0021]; Page 4, [0068]), a yellow pigment (Page 2, [0024]; Page 4, [0071]), a blue pigment (Page 2, [0022]; Page 4, [0069]), and a violet pigment as the colorant (Page 2, [0025]; Page 4, [0072]), the content of the second colorants is 10 to 60 mass% with respect to the total solids content of the coloring composition (Page 2, [0019]; Page 4, [0066]), and when a film having a thickness range of 0.5 to 50 µm is formed using the coloring composition (Page 17, [0257]; Page 21, [0282]), at least one value in the thickness range, a light transmittance when light is transmitted from one surface of the film to the other surface has a maximum value of 10% or lower in a wavelength range of 400 to 830 
However, Kato teaches a curable composition, containing a near-infrared absorptive dye (Page 3, [0021]-[0022]), which may be synthesized by condensing an active methylene compound with the corresponding diketopyrrolopyrrole compound and, as the case may be, further causing the resultant to react with a boron or a metal (Page 24, [0072]) having the absorption maximum of more preferably from 700 to 1,000 nm (Page 24, [0073], and the content of the near-infrared absorptive dye in the curable composition can be appropriately adjusted according to the need, and the amount is preferably 0.01 to 50% by mass (Page24, [0074]) with benefit of providing the content of the near-infrared absorptive dye could desirably use in a fine-particle-dispersion state. By using it in a fine-particle-dispersion state, advantages including that durability of the compound is improved and maximum absorption wavelength is shifted to a longer wavelength can be obtained. The near-infrared absorptive dye that is used in preferably has a number average particle diameter of more preferably 10 to 100 nm. When the number average particle diameter of a fine-particle is 1 nm or more, surface energy of the particle is lowered, and thus aggregation cannot easily occur. As a result, it is preferable in that dispersing of the fine particles becomes easy and at the same time it becomes easy to maintain stably the dispersion state. Furthermore, when the number average particle diameter of a fine 
In an analogous art of near-infrared absorptive dye-containing curable composition and method of producing near-infrared absorptive filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the coloring composition by Toshimitsu, so as to include one or more first colorants having an absorption maximum in a wavelength range of 800 to 900 nm such as diketopyrrolopyrrole compound and wherein a content of the first colorant is 10 to 60 mass% with respect to a mass of the film as taught by Kato, and would have been motivated to do so with reasonable expectation that this would result in providing the content of the near-infrared absorptive dye could desirably use in a fine-particle-dispersion state. By using it in a fine-particle-dispersion state, advantages including that durability of the compound is improved and maximum absorption wavelength is shifted to a longer wavelength can be obtained. The near-infrared absorptive dye that is used in preferably has a number average particle diameter of more preferably 10 to 100 nm. When the number average particle diameter of a fine-particle is 1 nm or more, surface energy of the particle is lowered, and thus aggregation cannot easily occur. As a result, it is preferable in that dispersing of the fine particles becomes easy and at the same time it becomes easy to maintain stably the dispersion state. Furthermore, when the number average particle diameter of a fine particle is 200 nm or shorter, particle scattering effect is reduced to yield a sharp absorption spectrum, and therefore preferable as suggested by Kato (Page 24, [0075]). 

Regarding claim 7: Toshimitsu teaches the film (Page 17, [0256]-[027]), wherein the second colorants include at least one colorant selected from the group consisting of a bisbenzofuranone pigment, an azomethine pigment, a perylene pigment, and an azo dye (Page 13, [0182]). 
Regarding claim 8: Toshimitsu teaches a color filter comprising the film (Page 17, [0257]).

	Regarding claim 9: Toshimitsu teaches a solid image pickup element comprising: the color filter (Page 22, [0289]). 

	Regarding claim 11: Toshimitsu teaches the film (Page 17, [0257]), wherein the resin includes an alkali-soluble resin having a polymerizable group (Page 4, [0080]). 

	Regarding claim 17: Toshimitsu teaches  the film (Page 17, [0257]), wherein the resin is selected from the group consisting of an acrylamide resin and an acryl/acrylamide copolymer resin (Page 6, [0103]). 

10.	Claims 2-3, 5,10 are rejected under 35 U.S.C. 103 as being unpatentable over Toshimitsu et al. (US Pub. No. 2010/0243970 A1, hereinafter “Toshimitsu”) in view of Kato et al. (US Pub. No. 2011/0070407 A1, hereinafter “Kato”) as applied to claim 1 above, and further in view of Nagashima et al. (JP 2010-002704, machine translation, hereinafter “Nagashima”).

Regarding claims 2-3,5,10 : The disclosure of Toshimitsu in view of Kato is adequately set forth in paragraph 9 above and is incorporated herein by reference. Toshimitsu in view of Kato does not expressly teach a ratio A/B of a minimum value A of an absorbance in a wavelength range of 400 to 830 nm to a maximum value B of an absorbance in a wavelength range of 1000 to 1300 nm is 4.5 or higher-higher, wherein the colorants further include two or more second colorants having an absorption maximum in a wavelength range of 400 to 700 nm, a content of the first colorants is 10 to 200 parts by mass with respect to 100 parts by mass of the second colorants, and an infrared sensor comprising: the color filter. 


Pertaining claim 2, since Toshimitsu in view of Kato and Nagashima teaches the substantially identical colorants  as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e., an absorption, would be expected to achieved by the product of Toshimitsu in view of Kato and Nagashima (i.e., a ratio A/B of a minimum value A of an absorbance in a wavelength range of 400 to 830 nm to a maximum value B of an absorbance in a wavelength range of 1000 to 1300 nm is 4.5 or higher). If there is any difference between the product of Toshimitsu in view of Kato and Nagashima and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an . 

11.	Claims 4,13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toshimitsu et al. (US Pub. No. 2010/0243970 A1, hereinafter “Toshimitsu”) in view of Kato et al. (US Pub. No. 2011/0070407 A1, hereinafter “Kato”) as applied to claim 1 above, and further in view of Muro et al. (JP 2012255128 A, hereinafter “Muro”). 

Regarding claims 4,13-14: The disclosure of Toshimitsu in view of Kato is adequately set forth in paragraph 9 above and is incorporated herein by reference. Toshimitsu in view of Kato does not expressly teach the first colorants having an absorption maximum in a wavelength range of 800 to 900 nm, comprising a transition metal oxide compound, and the oligoimine dispersant includes a structural unit represented by the  Formula (I-1), or Formula (I-2) or Formula (I-2a) as set forth. 
	However, Muro teaches a transparent film (Page 5/118, [0002]) formed using a composition comprising titanium oxide particles or zirconium oxide particles as metal oxide particles (A) and benzyl A binder polymer (F) containing a repeating unit derived from (meth) acrylate, a surfactant (G), wherein the content of the surfactant (G) is 0.0010 mass% to 3.0 mass% based on the total solid content of the composition (Page 7/118, [0007]), wherein  
a resin including a structural unit represented a resin including a structural unit represented by any one of the following Formulae (1) to (4) (Page 113, 118, [0025]) and/or an oligoimine dispersant having a nitrogen atom in at least either a main chain or a side-chain (Page 25/118, [0074]; Page 35/118, [0104]) with benefit of providing a composition capable of forming a film having high refractive index, small change with time in the coating surface state after application of the composition, and small decrease in the refractive index after development (Page 9/118, [0009]). 
. 

Response to Arguments
12.	Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that the two double patenting rejections should be withdrawn because the film of the present invention is not merely an obvious variant of any film claimed in claims 1-7, 9-11, 17-18, 20, 23-27 and 29 of Takishita ‘966 or in claims 1 and 3-10 of Mori ‘641.
	The Examiner respectfully disagrees. The disclosure of the double patenting rejections is adequately set forth in paragraph 7 above and is incorporated herein by reference. Given that a film in the instant application as presently read on a film comprising a coloring composition as disclosed by Takishita or Mori in the patent claims, it would have been obvious to one ordinary skill in the art that the scope of cited claims encompasses the scope of the patent claims, and thus, render the present claims prima facie obvious.  The two double patenting rejections is still deemed proper and is therefore maintained. 

The Examiner respectfully disagrees. Toshimitsu teaches a film (Page 17, [0257]) comprising a coloring composition (Page 1, [0013]; Page 2, [0019]), the coloring composition comprising: colorants (Page 2, [0019]; Page 4, [0066]), and a resin (Page 2, [0019]; Page 4, [0080]; Page 20, [0281], Table 2) such as acrylic resin (Page 4, [0080]; Page 6, [0099]), the colorants include two or more second colorants having an absorption maximum in a wavelength range of 400 to 700 nm such as a red pigment (Page 2, [0021]; Page 4, [0068]), a yellow pigment (Page 2, [0024]; Page 4, [0071]), a blue pigment (Page 2, [0022]; Page 4, [0069]), and a violet pigment as the colorant (Page 2, [0025]; Page 4, [0072]), the content of the second colorants is 10 to 60 mass% with respect to the total solids content of the coloring composition (Page 2, [0019]; Page 4, [0066]), and when a film having a thickness range of 0.5 to 50 µm is formed using the coloring composition (Page 17, [0257]; Page 21, [0282]), at least one value in the thickness range, a light transmittance when light is transmitted from one surface of the film to the other surface has a maximum value of 10% or lower (i.e., read on 0.0% light transmittance) in a wavelength range of 400 to 830 nm and has a minimum value of 70% or higher in a wavelength range of 1000 to 1300 nm (Page 21, [0287]; Page 22, Table 3). 
Even if we assume that Toshimitsu does not teach that the resin matrix does not have a light transmittance of maximum of 10% or lower in wavelength range of 400 to 830 nm, however, since Toshimitsu in view of Kato teaches substantially identical the composition for forming a light scattering composite as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. light transmittance, would be expected to be the same as claimed (i.e., a light transmittance when light is transmitted from one surface of the film to the other surface has a maximum value of 10% or lower in a wavelength range of 400 to 830 nm and has a minimum 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). In this case, the Examiner has sufficiently shown that the combined prior art teachings render obvious the film recited in claim 1 and therefore the two compositions of prior art would produce products with similar characteristics.
	It is noted that the Applicant’s argument regarding the Fig. 8 render moot since the Fig 8 is a comparative Example. 
The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention of the film and show the product is actually different from and unexpectedly better than the teachings of the references. 


	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/07/2022